PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/079,710
Filing Date: 24 Aug18
Appellant(s): James Puttick



__________________
Brian R. Tumm 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12-03-2020 appealing from the Office action mailed 08-13-2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08-13-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”    
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102

Claims 1-12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClung (U.S. Pub. No. 2008/0069318). 
             Regarding claims 1, 7 and 14, with respect to Figures 1-6, McClung teaches an intercom device (paragraph [0009]: "intercom ", figure 1: 140, 135, 175, 170, 161) for recording an audio stream (figure 4B: 442, "Record audio from channel in file for VIM"), the intercom device comprising: 
             a user interface including an input mechanism (figure 2: 220);
             a memory (figure 5: 504); and
             an electronic processor (figure 5: 502) communicatively coupled to the user interface and the memory, the electronic processor configured to receive a user-selectable entry from the input mechanism (figure 5: 510, 512, 504, 502);
             set an away mode of the intercom device in response to the user-selectable entry (figure 4B: "Determine presence", paragraph [0035]: "presents the VIM audio data, depending on... user presence", paragraph [0048]: "presence data is manually input by the user"); 

             receive an audio stream from another intercom device (paragraph [0041]: "press to transmit a message from one to play", paragraph [0048]: "VIM audio data"); 
             receive a record signal indicative of a request to record the audio stream from the another intercom device (figure 4A: 430, "receive start of new message on channel"); and 
             record the audio stream in the memory in response to receiving the record signal when operating in the away mode (paragraph [0049], Table 1: "not present... forward to voice mail").
 
             Regarding claims 2, 8 and 15, McClung teaches that the electronic processor is further configured to receive a call signal from the another intercom device prior to receiving the audio stream, the call signal initiating communication with the intercom device (paragraph [0060]: "remote member of the VIM ID group goes through the steps 420 to 428").

             Regarding claims 3, 4, 9 and 10, McClung teaches sending the away signal indicative of the away mode to the another intercom device when the away mode is set and the call signal is received as well as broadcasting the away signal to other intercom devices indicating that the intercom device is in the away mode prior to receiving an audio stream from another intercom device (paragraphs [0047]-[0049]). 

             Regarding claim 5, McClung teaches wherein the user interface includes a speaker configured to play the audio stream, and a display configured to display an indication that the away 

            Regarding claims 6, 11, 15 and 16, McClung teaches wherein the display includes a graphical user interface and the indication of the away mode of the intercom device includes an icon displayed on the graphical user interface (figure 2: 212, 226, 205, figure 2: 214, paragraph [0033]: "displays data that indicates a state or function of the telephone").

           Regarding claims 12 and 17, McClung teaches wherein the input mechanism includes a plurality of multi-position switches that are each configured to select one of a plurality of intercom devices, and wherein each of the multi-position switches is a three- or five-position switch (figure 2: 226a, 226b, 224).        

            Regarding claim 20, McClung teaches wherein the first intercom device is directly coupled to the second intercom device (paragraphs [0047]-[0049]).

Claim Rejections - 35 USC § 103
Claims 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McClung (U.S. Pub. No. 2008/0069318).              
           Regarding claims 13, 18 and 19, McClung describes various options for listening, recording or mixing an incoming message depending on the options selected and configured by the user (paragraph [0048]).
. 

NEW GROUNDS OF REJECTION
There is no new ground of rejection.

WITHDRAWN REJECTIONS
There is no ground of rejection that has been withdrawn by the examiner.  





(2) Response to Argument

I(a). Independent Claims 1, 7 and 14:

On pages 6-7 of the appeal Brief, Appellant contends that McClung does not disclose an intercom device. It is because in McClung, the “do not disturb” or “out to lunch” status is not sent to another phone set. Instead, the status of the first phone set is adjusted or controlled. Examiner respectfully disagrees with the argument for the following reasons:
          According to Merrian-Webster dictionary, an intercom is a two-way communication system with a microphone and loudspeaker at each station for localized use.
          In paragraph 0003, the original specification states,
“Various embodiments provide one or more intercom devices for an intercom system and a method of operating the intercom devices. The intercom devices include, among other things, a user interface and a controller. The user interface includes a microphone, a speaker, an input mechanism, and a display. The intercom devices are configured to receive, play, and record an audio stream in real time from other intercom devices. The intercom devices are configured to enter into an away mode based on a user-selectable entry on the user interface. When receiving an audio stream while in the away mode, the controller records the audio stream in response to a record signal sent from another intercom device. The controller may then generate an indication on the display that the audio stream has been recorded.”

            In paragraph 0030, McClung teaches,
“FIG. 2 is a block diagram that illustrates a telephone set 210 according to an embodiment. Telephone set 210 includes a handset 201, room microphone 204, room speaker 205, visual 
               In paragraph 0035, McClung teaches,
              “According to various embodiments of the invention, one or more visual presentation devices, such as visual display 212 and lighted buttons 226, indicate the arrival and persistent storage of VIM audio data as it is sent by a user of a different telephone set, and one or more of speaker 203 and speaker 205 presents the VIM audio data, depending on a current state of the receiving telephone set (e.g., whether telephone set 210 is currently in use on another call) or user presence data or both.”
             By comparing the dictionary definition with the prior art’s teaching, it is clear that the telephone set 210 of McClung is an intercom device since it has a microphone 204, a speaker 205 and the telephone set 210 has two way communication. It is noted that the telephone set is used to receive call from a caller (see paragraph 0035). Since both of the caller and telephone user/recipient are involved in the call, the call is a two way communication.
            Furthermore, by comparing the original specification with the prior art’s teaching, it is also clear that the telephone set 210 of McClung is an intercom device since it has a microphone 204, a speaker 205. In paragraph 0041, McClung teaches that one lighted button indicated in key field 376 is depressed to send VIM audio data, and released to terminate sending VIM audio data. These functions of key depressing and releasing are similar to the use of buttons for an intercom function. Whereas in paragraph 0035, McClung also teaches that VIM message [i.e., audio stream] is stored after it is sent by a user of a different telephone set [i.e., another intercom device] 
            Thus it is clear that McClung discloses an intercom device based on the dictionary definition and original specification.

 Therefore, the rejection of the claims in view of McClung is maintained.

  On pages 8, 11-12 of the appeal Brief, Appellant contends that McClung does not disclose sending such an away signal to another telephone set or intercom. It is because in McClung, only settings on the actual telephone set receiving the input are changed. The status of the telephone set of McClung is not unilaterally sent to an intercom device or other telephone set. Examiner respectfully disagrees with the argument for the following reasons:
          In paragraph 0035, McClung teaches that VIM message [i.e., audio stream] is stored after it is sent by a user of a different telephone set [i.e., another intercom device] depending on the current state of the receiving telephone set (e.g., whether telephone set 210 is currently in use on another call) or user presence data or both [i.e., away signal]. The presence data can be “out to lunch” or “do not disturb” (see paragraph 0048). In order to send the VIM message for the storage, the receiving user’s presence data must be sent to the different telephone set [i.e., another intercom device]. It clearly means that McClung teaches the claimed ‘away signal’.



On pages 8-9, 12-14 of the Appeal Brief, the Appellant further contends that recording of the audio stream in response to a record signal from the another intercom device providing the audio stream is missing entirely from McClung.  It is because there is no disclosure or requirement for a record signal that is separate from an audio stream, to trigger the telephone set to record the audio stream.  Examiner respectfully disagrees with this argument for the following reasons:
          In paragraph 0060, McClung teaches that a new message/data packet [i.e., record signal] is starting on a communication channel associated with a VIM ID. When a remote member/a user of a telephone set [i.e., another intercom device] starts transmitting VIM message [i.e., audio stream], a start signal/data packet is also transmitted to indicate starting of a new audio message. This start signal indicates a start of a new message directed to a particular telephone set and in response VIM messages is recorded (see abstract and step 430 of Fig.4A). The VIM message [i.e., audio stream] is stored after it is sent by a user of a different telephone set [i.e., another intercom device] depending on the current state of the receiving telephone set (e.g., whether telephone set 210 is currently in use on another call) or user presence data or both [i.e., away signal]. It clearly means that McClung teaches the claimed limitation.

           Therefore, the rejection of the claims in view of McClung is maintained.

          I(b). Claims 6, 11 and 16:
            On pages 10, 12, 15 of the appeal Brief, the Appellant further contends that there is no disclosure of an icon in McClung. It is because, the Figs. 2 and 3 of McClung simply show labels for VIM ID, CHANNEL, KEY, etc. Examiner respectfully disagrees with this argument. It is because, the applicant did not define what is the claimed ‘icon’ is. In other word, the applicant does not specify whether the claimed “icon” is a picture or label or any other image. However, in paragraph 0042, McClung  teaches that visual field 378 holds data that indicates a symbol, code or text message appears in a display component, e.g., visual display 212 on telephone set 210, to describe a particular VIM state or function on the particular telephone set (e.g., set 210) . Thus, the rejection of the claims will remain.


          I(c). Claims 12 and 17:
            On pages 13, 15 of the appeal Brief, the Appellant further contends that McClung does not teach the input mechanism includes a plurality of multi-position switches that are each configured to select one of a plurality of intercom devices. Examiner respectfully disagrees with this argument. It is because, in paragraph 0041, McClung teaches use of lighted buttons [i.e., plurality of multi-position switches] similar to use of buttons for an intercom function. Thus it is clear that one of button is used to select intercom device for recording VIM message or playing the message (see also figure 2: 226a, 226b, 224 and paragraph 0048). Thus, the rejection of the claims will remain.

          I(d). Claim 20:
            On page 16 of the appeal Brief, the Appellant further contends that McClung does not teach that “the first intercom device is directly coupled to the second intercom device. Examiner respectfully disagrees with this argument for the following reasons:
           In paragraph 0018, the original specification states,
“Fig. 1 illustrates an intercom system 100 according to an embodiment of the invention. In the example illustrated, the intercom system 100 includes a central routing device 105, a first intercom device 110, and a second intercom device 115. The central routing device 105 is communicatively coupled to the first intercom device 110 and the second intercom device 115. The central routing device 105 is communicatively coupled between the first intercom device 110 and the second intercom device 115 via one or more communication links 120 (for example, a local area network). The communication links 120 may include Ethernet, high quality audio over Internet Protocol (IP), Voice over Internet Protocol (VoIP), analog audio, or a combination of the foregoing. The communication links 120 may include an audio channel for transmitting audio streams and a control channel for transmitting control signals. The control channel may transmit routing information, away indications, and requests for recording of audio streams. The audio channel and the control channel may operate in a full-duplex or half-duplex modes. The intercom system 100 may include additional intercom devices communicatively coupled through the central routing device 105 in, for example, a star network configuration.”
              In paragraph 0024, McClung teaches,
“IP network 120 is used to communicate digital voice and multimedia data between digital telephone sets 130a, 130b, 130c, 130d, collectively referenced hereinafter as digital telephone sets 130. In other embodiments, more or fewer digital telephone sets 130 are connected to network 120. Each digital telephone set 130 includes a programmable visual display component 131. These digital telephone sets 130 communicate voice data using a Session Initiation Protocol (SIP) over IP through the IP network 120. Each digital telephone set 130 uses SIP to set up calls with other devices connected to IP network 120. Each digital telephone set detects voice at a microphone and 
            By comparing the above two paragraphs, it is clear that both of the caller and recipient devices are connected through another network/device (e.g., a network of the prior art or central routing device of the original specification). Thus, McClung teaches that the first intercom device is directly coupled to the second intercom device.
             
             Thus the rejection of the claims in view of McClung remain.

            II. Claims 13 and 19:

A. On pages 16-17 of the appeal Brief, Appellant contends that McClung does not disclose simultaneously receiving one entry selecting the another intercom device and another entry selecting a request to record the audio stream during transmission of the audio stream. Examiner respectfully disagrees with the argument for the following reasons:
          In paragraph 0035, McClung teaches,
              “According to various embodiments of the invention, one or more visual presentation devices, such as visual display 212 and lighted buttons 226, indicate the arrival and persistent storage of VIM audio data as it is sent by a user of a different telephone set, and one or more of speaker 203 and speaker 205 presents the VIM audio data, depending on a current state of the receiving telephone set (e.g., whether telephone set 210 is currently in use on another call) or user presence data or both.”



Therefore, the rejection of the claims in view of McClung is maintained.        


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 

/MD S ELAHEE/            Primary Examiner, 
Art Unit 2653                                                                                                                                                                                            

            Conferees:
/FAN S TSANG/
            Fan Tsang
            Supervisory Patent Examiner, Art Unit 2653


	/AHMAD MATAR/            Ahmad Matar
            Supervisory Patent Examiner, Art Unit 2652